Weight, Ch. J.,

dissenting.

For reasons more fully stated in French & Davies v. Rowe & Hyde, 15 Iowa, 563, I feel constrained to dissent from the foregoing opinion. I take the law as it is written. Appellants may seem to suffer unjustly from the law as thus written, but the remedy is not with the courts but the legislature. It certainly does appear, or is “ ascertained ” in this case, that “ a rate of interest has been contracted for, greater than is authorized by the law.” And this is “ ascertained,” “ in a suit brought” on such contract. If so, the law is that this “ shall work a forfeiture of ten per cent per annum to the school fund of the county.” And the court is required to, or, “ shall render judgment for the amount of interest forfeiture against the defendant * * * whether the suit is contested or not;” (Rev., § 1791). • That defendant has paid plaintiff all and more than he was entitled to, cannot excuse him, “ in a suit brought on the contract,” from responding to the school fund. He takes these consequences when he enters into the contract and makes his payments. Payment to the usurer of more than he has a right to demand, is no answer *137to the demand of the school fund, and cannot render less imperative the duty of the court to render judgment in favor of the State for the use of the fund. If defendant is sued, and the usury is “ ascertained,” that is, if it appears that it was “ contracted for,” the demand of the statute is clear and emphatic. It is no answer to say that the theory of the law is, that the borrower shall only be required to pay ten per cent interest, and that if he has paid this to the lender, he ought not to be compelled to pay it again to the State. It is possible that he ought not to, but the law is that he shall. He pays it to the usurer at his own risk. The parties cannot, when the matter is legitimately brought to the attention of the court, when, in a proper case, it is “ascertained” that such illegal interest has been “contracted for,” compromise the rights of the' school fund. Burrows & Prettyman v. Cook & Sargent, 17 Iowa, 486. The defendant or borrower is not regarded as entirely blameless. The law is peculiar. Its commands are plain. I know of no semi-equitable rule which authorizes me to so parcel out its penalties, as to take from a defendant a burden which these cannot impose.
I think the judgment should be affirmed.